The question raised by this appeal involves the right of the county or district judge to require the appellant on appeal from the justice of the peace court to make a cash deposit to cover the costs in the appellate court and to dismiss the appeal upon the failure to comply with such a requirement.
This exact question was passed upon by this court in the case of St. Louis   S. F. R. Co. v. McAllister, 56 Okla. 244,155 P. 1123, and was there answered in the negative. Following that case we recommend that the judgment be reversed, and the cause remanded, with instructions that the dismissal be set aside and same reinstated.
By the Court: It is so ordered.